DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 08/18/2022. Claim(s) 1, 11, 20 have been amended. Claim(s) 8-10, 17-19 have been cancelled. Claim(s) 1-7, 11-16 & 20 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed amendment(s) to claims on 08/15/2022 to remedy the rejection(s).

Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 11 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2022 n is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim(s) 4, 9-10, 18-19 the above-mentioned claims contains the phrase “and/or”, which renders the claim indefinite. In addition, it is unclear whether the phrase “and/or” and is intended to make the claim encompass one or both of the conjoined limitations. Appropriate action is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canion et al. (US 2002/0108059 A1), in view of Marco (WO 2013/055812 A1) and further in view of Fleury et al. (US 2015/0215285 A1). 
Re Claim 1, 11 & 20, Canion teaches a method comprising: 
detecting, at a network apparatus, a network connection request on a platform having a hardware accelerator to process network traffic, (Canion; FIG. 1-2; ¶ [0171]-[0178]; A network accelerator that detects and processes network traffic.) 
wherein the hardware accelerator implements computing tasks related to data packets of at least part of the network traffic; (Canion; FIG. 1-2; ¶ [0057]-[0066], [0172]-[0178]; Various tasks associated with the accelerator, data packet and traffic.) 
Canion does not explicitly suggest intercepting the network traffic related to the network connection request before a start of a hardware accelerator process by the hardware accelerator; extracting network connection data required by a network traffic analysis function from the network traffic; allowing the hardware accelerator to start the hardware accelerator process to process the network traffic after the network connection data has been extracted; analysing the network traffic based on the network connection data; and
However, in analogous art, Marco teaches intercepting the network traffic related to the network connection request before a start of a hardware accelerator process by the hardware accelerator; (Marco; FIG. 1; Page(s) 12-15, 27-28; The embodiment(s) detail comparable methodology that detail packet/traffic interception before hardware acceleration begins.) 
extracting network connection data required by a network traffic analysis function from the network traffic; (Marco; FIG. 1; Background, Page(s) 12-15; The analyzing of communication connection data for traffic analysis.) 
allowing the hardware accelerator to start the hardware accelerator process to process the network traffic after the network connection data has been extracted; (Marco; FIG. 1-2; Page(s) 51, 66-67; The accelerating of packet/traffic after analysis has been conducted.) 
analysing the network traffic based on the network connection data; and (Marco; FIG. 1-2; Page(s) 14-15, 58; The analyzing/inspecting of network traffic based on communication/connection data/information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canion in view of Marco to intercept traffic for the reasons of examining traffic before conducting acceleration. (Marco Background & Abstract) 
Canion-Marco does not explicitly suggest analysing the network traffic based on the network connection data; and after the hardware accelerator has started to process the network traffic: detecting, based on analysing the network traffic, a security threat; and in response to detecting the security threat, blocking the network connection.  
However, in analogous art, Fleury teaches after the hardware accelerator has started to process the network traffic: (Fleury; FIG. 1-4; ¶ [0013]-[0021], [0030]-[0033]; The hardware starts the process.) 
detecting, based on analysing the network traffic, a security threat; and (Fleury; FIG. 1-4; ¶ [0013]-[0021], [0030]-[0033]; Detecting a threat based on network analysis.) 
in response to detecting the security threat, blocking the network connection. (Fleury; FIG. 1-4; ¶ [0013]-[0021], [0030]-[0033]; Blocking the network connection based on the threat.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canion-Marco in view of Fleury to block connections for the reasons of blocking network connections based on detected threads. (Fleury Background & ¶ [0008]) 

Re Claim 2 & 12, Canion-Marco-Fleury discloses the method according to claim 1, wherein the network connection data comprises protocol header data including one or more data packets required for the network traffic analysis function. (Fleury; FIG. 1; ¶ [0010]; Headers for packet inspection.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canion-Marco in view of Fleury to block connections for the reasons of blocking network connections based on detected threads. (Fleury Background & ¶ [0008]) 

Re Claim 3 & 13, Canion-Marco-Fleury discloses the method according to claim 1, wherein the network apparatus is installed on a network gateway. (Marco; FIG. 1; Page(s) 11; A gateway.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canion in view of Marco to intercept traffic for the reasons of examining traffic before conducting acceleration. (Marco Background & Abstract) 

Re Claim 4, Canion-Marco-Fleury discloses the method according to claim 1, wherein the hardware accelerator is configured to implement the computing tasks related to data packets faster and/or more efficiently than a general-purpose processor. (Canion; FIG. 1; ¶ [0027], [0121]-[0129]; The acceleration improves efficiency and performance.) 

Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canion et al. (US 2002/0108059 A1), in view of Marco (WO 2013/055812 A1), in view of Fleury et al. (US 2015/0215285 A1) and further in view of Cela et al. (US 2018/0278588 A1). 
Re Claim 5 & 14, Canion-Marco-Fleury discloses the method according to claim 1, yet does not explicitly suggest the method further comprising marking the network connection once the network connection data has been extracted; and allowing the hardware accelerator to start the hardware accelerator process based on the marking.  
However, in analogous art, Cela teaches the method further comprising marking the network connection once the network connection data has been extracted; and (Cela; FIG. 1; Summary, ¶ [0058]-[0063]; The embodiment(s) detail comparable methodology that extracts and marks connection data.) 
allowing the hardware accelerator to start the hardware accelerator process based on the marking. (Cela; FIG. 1; Summary, ¶ [0058]-[0063]; The embodiment(s) detail comparable methodology that detail hardware acceleration based on related data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canion-Marco-Fleury in view of Cela to perform acceleration on traffic for the reasons of managing secure communication using hardware accelerators. (Cela Abstract) 

Claim(s) 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canion et al. (US 2002/0108059 A1), in view of Marco (WO 2013/055812 A1), in view of Fleury et al. (US 2015/0215285 A1) and further in view of Pandya (US 2006/0136570 A1). 
Re Claim 6 & 15, Canion-Marco-Fleury discloses the method according to claim 1, yet does not explicitly suggest wherein extracting the network connection data comprises processing the network connection data in a matching function of a user-space utility program rule. 
However, in analogous art, Pandya teaches extracting the network connection data comprises processing the network connection data in a matching function of a user-space utility program rule. (Pandya; FIG. 60-61; ¶ [0352]-[0356], [0407]; The matching of rules associated with data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canion-Marco-Fleury in view of Pandya to perform acceleration on traffic for the reasons of implementing the embodiments on wireless gateway servers. (Pandya ¶ [0158]) 

Re Claim 7 & 16, Canion-Marco-Fleury-Pandya discloses the method according to claim 6, wherein the matching function works on a per data packet basis and maintains an internal state between outgoing and incoming data packets. (Pandya; FIG. 60-61; ¶ [0352]-[0356], [0407]; The system matches incoming/outgoing packets.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canion-Marco-Fleury in view of Pandya to perform acceleration on traffic for the reasons of implementing the embodiments on wireless gateway servers. (Pandya ¶ [0158]) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443